Citation Nr: 1503479	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Service connection for hypertension, to include has due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II, posttraumatic stress disorder (PTSD), and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Following a December 2012 Board decision denying the appeal for service connection for hypertension, the Secretary of VA and a representative of the Veteran filed a Joint Motion for Remand (JMR) in August 2013.  In the JMR, the parties agreed that the Board failed to ensure that the Agency of Original Jurisdiction (AOJ) had adequately complied with previous remand instructions as required by Stegall v. West, 11 Vet App 268 (1998), and failed to consider all possible theories of entitlement to service connection prior to denying the claim on appeal.

In November 2010 and June 2011 remands, the Board instructed the AOJ to request potentially outstanding private treatment records that were referenced in the claims file.  In the August 2013 JMR, the parties noted the Board's reference to a private primary care physician, N.A., M.D., and a private cardiologist, V.D., M.D.  In addition, the parties determined that the Board erred by failing to consider whether hypertension was caused by or aggravated by the service-connected CAD.  The JMR agreed that remand of the case was a proper remedy.  In May 2014, in compliance with the August 2013 Court Order, the Board remanded the claim on appeal with instructions to the AOJ to obtain authorization from the Veteran and attempt to retrieve any additional private medical records, as well as obtain a medical opinion as to the relationship, if any, between hypertension and the service-connected CAD.  The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the AOJ.  


REMAND

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3 309(e) (2014).  Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

The record reflects that the Veteran has a current diagnosis of hypertension.  See September 2007 VA examination report.  Service personnel records reflect that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(m)  (2014).  A September 1991 VA medical evaluation for possible effects of exposure to Agent Orange shows a diagnosis of mild hypertension.  A September 1991 VA letter reported the results of the September 1991 medical evaluation of the Veteran but indicated that there was no evidence at that time that these findings are related to Agent Orange exposure.

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have found that there is some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused by the presumed in-service herbicide exposure. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the claims file to be reviewed by the July 2014 VA examiner, if available, and request an addendum opinion as to the remaining question regarding the relationship between the Veteran's hypertension and in-service herbicide exposure.

a. The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that in-service exposure to herbicides (Agent Orange) resulted in the Veteran's hypertension.  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2. Thereafter, the claim for service connection for hypertension should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and authorized representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

